PER CURIAM.
This cause came on to be heard on the transcript of the record from the United States Board of Tax Appeals and was argued by counsel.
On consideration whereof: It is now here ordered and adjudged by this Court that the decision entered in this cause on August 11, 1938, by the United States Board of Tax Appeals be, and the same is hereby, affirmed, on the authority of the case of Earl Morgan v. Commissioner of Internal Revenue, 7 Cir., 103 F.2d 636, which was affirmed by the Supreme Court of the United States on January 29, 1940, 309 U.S. 78, 60 S.Ct. 424, 84 L.Ed.-.